ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 18 INSURED BOND NUMBER Capital Research and Management Company 87111110B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE May 1, 2011 December 19, 2010 to December 19, 2011 /S/John Mulligan In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: o Global Balanced Fund o Mortgage Fund each a series of American Funds Insurance Series Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN1.0-00 (1/02)
